Citation Nr: 1204231	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-09 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for generalized arthritis of multiple joints.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from December 1965 to December 1967.  Service in Vietnam and receipt of the Combat Infantryman Badge is demonstrated by the evidence of record.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a multiple rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

Procedural history

Arthritis claim

In December 2003, the RO denied the Veteran's service-connection claim for arthritis of the back and general body.  The Veteran disagreed with this determination, and perfected an appeal as to this issue.

In February 2005, the Board remanded the Veteran's arthritis claim for additional procedural and evidentiary development.  Such was achieved, and the RO readjudicated the Veteran's claim in an August 2008 Supplemental Statement of the Case (SSOC).  After receiving this SSOC, the Veteran promptly notified the RO of his desire to withdraw his appeal for generalized arthritis of multiple joints.  See the Veteran's November 2008 Statement in Support of Claim.  As such, this claim will be dismissed below.

Tinnitus claim

The Veteran filed a service-connection claim for tinnitus in September 2002.  The RO denied this claim in January and October 2003 rating decisions.  Significantly, in March 2004, the Veteran requested that the RO reconsider his tinnitus claim, and submitted new evidence indicating that his tinnitus was worsening, and that we was to be fitted for hearing aids.  The RO did not readjudicate the Veteran's claim following this March 2004 statement. 
In March 2005, the Veteran again requested compensation for tinnitus.  The RO denied the Veteran's claim in January 2006, based on a finding that no new and material evidence had been submitted since the last final denial of his claim.  The Veteran disagreed and perfected an appeal as to this issue.

The Board wishes to make clear that despite the fact that the RO has adjudicated the Veteran's tinnitus claim as one requiring the submission of new and material evidence, the Board notes that the Veteran did in fact submit new and material lay evidence pertinent to his service-connection claim in March 2004.  See the Veteran's March 2004 Statement in Support of Claim.  The RO received this statement well before the expiration of the one-year appeal period following its October 2003 rating decision, but neglected to readjudicate the Veteran's tinnitus claim until the Veteran brought the issue up again in March 2005.  Therefore, the provisions of 38 C.F.R. § 3.156(b) apply in this case, and the additional evidence will be considered to have been filed with the Veteran's original December 2002 service-connection claim pending at the beginning of the original appeal period.  The RO's January and October 2003 rating decision are therefore not yet final, and the issue of entitlement to service-connection for tinnitus remains on appeal.  There is no need for submission of new and material evidence.    

The Veteran testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge at the Atlanta RO in September 2011.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

Issues not on appeal

In the above-referenced January 2006 rating decision, the RO denied the Veteran's request to reopen his previously denied service-connection claim for hearing loss, and denied his claim for a disability rating greater than 50 percent for his service-connection posttraumatic stress disorder.  The Veteran disagreed with these determinations in June 2006.  The RO issued a Statement of the Case (SOC) readjudicating these issues in February 2008, increasing the Veteran's PTSD rating from 50 to 70 percent, effective August 16, 2007, and again denying the Veteran's service-connection claim for hearing loss.  On his March 2008 substantive appeal, the Veteran specifically checked box 9B, indicating that he only wished to appeal his above-referenced service-connection claim for tinnitus.  As such, the Veteran did not perfect an appeal as to his hearing loss and PTSD claims, and they are not in appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA]. 


FINDINGS OF FACT

1.  The evidence of record favors a finding that the Veteran's tinnitus had its onset in, or is otherwise related to his period of active duty military service.

2.  In correspondence received by the RO in November 2008, the Veteran specifically indicated that his wished to withdraw his appeal concerning entitlement to service connection for generalized arthritis of multiple joints.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active duty military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for a withdrawal of the Veteran's substantive appeal have been met as to his claim of entitlement of entitlement to service connection for generalized arthritis of multiple joints.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R.           §§ 20.200, 20.202, 20.204 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  

With respect to the Veteran's generalized arthritis claim, the Veteran has withdrawn this claim from appellate status, and it will be dismissed below.

VCAA notice letters regarding the Veteran's tinnitus claim were sent to the Veteran in May 2004, June 2005, August 2007, and December 2007.  The Board need not discuss in detail the sufficiency of these VCAA notice letters in light of the fact that the Board is granting the Veteran's claim.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefit sought on appeal.  

The Board also notes the Veteran has been provided notice regarding degree of disability and effective date as required by the decision of the United States Court of Appeals for Veterans Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) in the above-referenced August and December 2007 letters.  As discussed in detail below, the Board is granting the Veteran's claim.  It is not the Board's responsibility to assign a disability rating or an effective date in the first instance.  The Board is confident that if required, the Veteran will be afforded any additional appropriate notice needed under Dingess.  The Board additionally observes that all appropriate due process concerns have been satisfied.                 See 38 C.F.R. § 3.103 (2011).  





Entitlement to service connection for tinnitus

Relevant law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d)  (2011).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In essence, the Veteran contends that his current tinnitus disability had its onset in, or is otherwise related to acoustic trauma he endured during combat operations in Vietnam. 
As noted above, in order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  See Hickson, 12 Vet. App. at 253.

It is undisputed that the Veteran has a current diagnosis of tinnitus.  See, e.g., the Veteran's October 31, 2002 VA Audiology Consult.  Hickson element (1), current disability, is accordingly satisfied.

With respect to Hickson element (2), in-service disease and injury, the Board will separately address disease and injury. 

Concerning in-service disease, there is no medical evidence of tinnitus in service, although the Veteran did complain of "ear, nose or throat trouble," and "running ears" upon separation from service in 1967.   See the Veteran's October 10, 1967 Report of Medical History.  

Concerning in-service injury, the Veteran asserts that he experienced acoustic trauma from exposure to noise from gunfire and explosions from hostile fire during combat operations in Vietnam.  The Veteran's service personnel records pertinently verify Vietnam War service, and receipt of the Combat Infantryman Badge (CIB).  See the Veteran's DD-214 and June 4, 1967 CIB Award Letter.  It is therefore clear that the Veteran served in combat and more than likely experienced hazardous noise exposure during service.  This is sufficient to satisfy Hickson element (2), in-service incurrence of injury. 

With respect to Hickson element (3), nexus or relationship, there is no medical opinion of record linking his tinnitus to his in-service acoustic trauma, or ruling out any such connection.  Ordinarily, under these circumstances, the Board would remand the Veteran's claim so that a VA opinion as to etiology could be obtained.  However, after analyzing the record as a whole, the Board believes that service connection for tinnitus may be granted based on evidence demonstrating a continuity of symptomatology dating from the Veteran's period of active duty military service to the present day, per the provisions of 38 C.F.R. § 3.303(b), referenced above.

The Veteran asserts that he has experienced ringing or buzzing in his ears during service, and in the years following service to the present day.  He is competent to attest to his own observable symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Indeed, tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  See Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  Because tinnitus is "subjective," its existence is generally determined by whether or not the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.     See Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran's lay assertions are supported by the medical evidence of record.  Although the RO determined upon review of the record that the Veteran did not exhibit tinnitus symptomatology until he was first diagnosed in October 2002, the Board notes that the Veteran did in fact complain of "ear trouble" and "running ears" upon separation from his active duty service in 1967.  See the Veteran's October 10, 1967 Report of Medical History.  Additionally, at a January 1983 VA ear, nose and throat examination, the Veteran specifically complained of experiencing "buzzing" in his ears.  See the Veteran's January 18, 1983 VA ENT examination report.  As noted above, the Veteran has consistently noted the presence of tinnitus since he started receiving regular treatment for his hearing problems with VA starting in 2002.  

Crucially, there is no competent medical or lay evidence of record demonstrating that the Veteran's current tinnitus disability could be attributed to any other cause other than his documented combat duties in the Vietnam War.  Based on the Veteran's in-service combat exposure to acoustic trauma, his documented in-service complaints of ear trouble, his lay assertions of in-service onset and continuous symptomatology since that time [which as noted above, have support in the record], and the inherently subjective nature of tinnitus symptomatology, the Board finds that the evidence of record favors a finding that tinnitus had its onset in, or is otherwise related to the Veteran's military service.  Hickson element (3) is satisfied as to this issue as well, and the benefit sought on appeal is granted.   

Dismissal of generalized arthritis claim

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.         See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2011).

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b) (2011).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  See 38 C.F.R. § 20.204(b) (2011).

In a rating decision dated in December 2003, the RO denied the Veteran's service-connection claim for generalized arthritis.  The Veteran subsequently perfected an appeal as to this issue.  As noted above, the Board remanded the Veteran's claim in February 2005.  The RO readjudicated the claim in an August 2008 SSOC.

The Veteran has since specifically requested to withdraw this appeal in a November 2008 statement sent to the RO.  See the Veteran's November 2008 Statement in Support of Claim.  This request to withdraw was made in writing, as required by 38 C.F.R. § 20.204.   

The Board accordingly finds that the Veteran's withdrawal request qualifies as a valid withdrawal of the above-referenced perfected appeal.  See 38 C.F.R. § 20.204 (2011).  Accordingly, there remains no allegation of error of fact or law for appellate consideration as to this issue.  The matter is dismissed.


ORDER

Service connection for tinnitus is granted.

The appeal of entitlement to service connection for generalized arthritis of multiple joints is dismissed.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


